DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,158,389. This is a statutory double patenting rejection.
Regarding claim 1, claim 1 of Pat. ‘389 is identical and thus clearly discloses a memory device comprising: a substrate; a plurality of bit lines above the substrate extending in a first direction and being separated from one another in a second direction, the second direction crossing the first direction; a first semiconductor column extending in a third direction between the substrate and one of the bit lines, the third direction crossing the first direction and the second direction; a first conductive layer on a first side of the first semiconductor column in the first direction, a first memory cell being formed between the first conductive layer and the first semiconductor column; a second conductive layer on a second side of the first semiconductor column, opposite to the first conductive layer in the first direction, a second memory cell being formed between the second conductive layer and the first semiconductor column; a third conductive layer above the first conductive layer and on the first side of the first semiconductor column, wherein no conductive layer is between the first and third conductive 57PATENT ATTY DKT NO. TAI/1498USC04 layers in the third direction, a third memory cell being formed between the third conductive layer and the first semiconductor column; a fourth conductive layer on the second side of the first semiconductor column, opposite to the third conductive layer in the first direction, a fourth memory cell being formed between the fourth conductive layer and the first semiconductor column; a fifth conductive layer above the third conductive layer and on the first side of the first semiconductor column, a fifth memory cell being formed between the fifth conductive layer and the first semiconductor column; a sixth conductive layer above the fourth conductive layer and on the second side of the first semiconductor column, opposite to the fifth conductive layer in the first direction, a sixth memory cell being formed between the sixth conductive layer and the first semiconductor column; a sequencer configured to perform a first operation on the first memory cell in response to a command sent from an exterior of the memory device, the first operation including operations carried out during a first period and during a second period after the first period, wherein, during the first period of the first operation: 58PATENT ATTY DKT NO. TAI/1498USC04 a first voltage is applied to the first conductive layer, a second voltage is applied to the second conductive layer, a third voltage is applied to the third conductive layer, a fourth voltage is applied to the fourth conductive layer, a fifth voltage is applied to the fifth conductive layer and a sixth voltage is applied to the sixth conductive layer, wherein, during the second period of the first operation: a seventh voltage is applied to the first conductive layer, an eighth voltage is applied to the second conductive layer, a ninth voltage is applied to the third conductive layer, a tenth voltage is applied to the fourth conductive layer, an eleventh voltage is applied to the fifth conductive layer and 59PATENT ATTY DKT NO. TAI/1498USC04 a twelfth voltage is applied to the sixth conductive layer, and wherein the eleventh voltage is substantially the same as the fifth voltage the seventh voltage is lower than the first voltage, and the eighth voltage is lower than the second voltage and is lower than the seventh voltage, the ninth voltage is larger than the third voltage, and the eleventh voltage is substantially the same as the fifth voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825